Citation Nr: 0202607	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  96-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an extraschedular evaluation for the veteran's 
service-connected arthritis of the cervical spine, currently 
evaluated as 30 percent disabling on a schedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran retired in April 1968 after more than twenty 
years of active military service.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) from a March 
1996 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Wichita, Kansas.

The Board notes that the March 1996 rating decision concerned 
the issue of entitlement to an increased rating for the 
veteran's service-connected arthritis of the cervical spine.  
The issue presently before the Board, that of entitlement to 
an extraschedular evaluation, is an extension of the original 
issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
arthritis of the cervical spine so as to render impractical 
the application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected arthritis of the cervical spine on an extra-
schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Procedural history

The veteran was initially awarded service connection for 
degenerative disc disease of the cervical spine by rating 
decision in February 1976.  At that time, he was assigned a 
10 percent disability evaluation, effective October 1975.  
The veteran did not contest this initial rating assignment.  
In March 1996, the veteran's evaluation for the degenerative 
arthritis of the cervical spine was increased to 20 percent 
disabling, effective August 1995.  Dissatisfied with that 
decision, the veteran initiated this appeal.  In the course 
of this appeal, the RO further increased the veteran's 
disability rating to 30 percent disabling, effective August 
1995.  In March 1999 the case went before the Board.  At that 
time, it was determined that the veteran was not entitled to 
a rating in excess of 30 percent for degenerative arthritis 
of the cervical spine on a schedular basis.  The Board, 
however, found that the evidence of record was insufficient 
to make a determination regarding the propriety of an 
increased evaluation on an extraschedular basis.  
Accordingly, the Board ordered that the veteran be informed 
of the elements comprising an extrashedular claim, and that 
he be afforded an opportunity to supplement the record as 
desired.  These mandates were carried out, and the veteran 
failed to submit any evidence in support of an extraschedular 
rating.  The RO relied on the evidence already of record to 
deny an increase on an extraschedular basis, and a 
supplemental statement of the case informing the veteran of 
this denial was issued in October 2001.

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
October 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included an April 
1999 letter informing him of the Board's order for 
development and requesting that he submit any pertinent 
evidence.  Additionally, as noted previously, a supplemental 
statement of the case was issued in October 2001.  Moreover, 
the file contains a VA examination conducted in June 1996, 
and VA outpatient treatment reports.  Finally, a transcript 
of the veteran's May 1996 hearing before the RO is associated 
with the claims file.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  As such, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.


Relevant laws and regulations

Disability evaluations are ordinarily determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (2001).  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).

Factual Background

VA outpatient treatment reports

The evidence of record shows treatment for degenerative disc 
disease of the cervical spine in August 1995.  At that time 
it was noted that the veteran made use of a traction unit and 
a heating pad, both of which he used at home.  It was 
reported that the veteran deemed physical therapy through the 
VA to be unnecessary, and that he was content to carry out 
his regimen at home.  An earlier report, dated April 1995, 
stated that the veteran was experiencing no health concerns, 
and a May 1995 report stated that the veteran was competing 
in a bowling tournament.  Further treatment reports focus 
predominantly on a left shoulder injury, and do not reflect 
continued complaints of, or treatment for, arthritis of the 
cervical spine.  

VA examination

The veteran was examined by VA with respect to his arthritis 
of the cervical spine in June 1996.  The examiner noted 
complaints of neck pain, particularly when the veteran looked 
upward.  The report of examination did not address whether 
the veteran's cervical spine disability had markedly 
interfered with the veteran's employment or had caused 
frequent episodes of hospitalization.  

Hearing transcript

The veteran testified before the RO in May 1996.  It was 
stated during this proceeding that the veteran was following 
his home traction program.  The veteran also made use of 
special pillows for his neck.  No physical therapy from 
outside sources was noted.  It was further reported that the 
veteran's limited motion of the cervical spine caused him to 
have an accident while operating a bus.  The veteran 
testified that because he could not fully turn his head, he 
failed to see an oncoming vehicle to his left.  As a result 
of this mishap, the veteran was terminated from his position.  
The veteran further noted that several other jobs have 
required a physical, and that he would turn them down, 
knowing in his mind that he would not qualify.  The veteran 
spoke of one instance in which he passed a physical but then 
quit, as he did not want to be responsible for the passengers 
on the bus, knowing of his physical limitations.  The veteran 
further reported that he had been taking medicine for his 
arthritis of the cervical spine, but as it conflicted with 
medicine for another disorder, he was forced to discontinue 
its use.  Since foregoing the medication, the veteran stated 
that his pain had increased.  When asked to quantify the 
extent of his pain, the veteran replied that it was a 7 or 8 
on an ascending scale of 1 to 10.       

Veteran's statements

In addition to the hearing testimony detailed above, the 
veteran also submitted a statement along with his substantive 
appeal in May 1996.  This statement repeated much of the 
information revealed at the hearing.  Specifically, the 
veteran mentioned that he had been fired from his position as 
a bus driver after he was involved in an accident that was 
caused when he could not turn his head to see an approaching 
vehicle.  

Analysis

The Board notes that the sole issue for consideration is that 
of entitlement to an extraschedular rating for the veteran's 
arthritis of the cervical spine.  The underlying issue of 
entitlement to an increased rating on a schedular basis has 
already been finally determined in the previous Board 
decision dated March 1999.  

In reviewing the evidence of record, the Board concludes that 
an increased disability evaluation on an extraschedular basis 
for arthritis of the cervical spine is not warranted here.  
The reasons and bases underlying this conclusion will be 
detailed below.  

As noted previously, in order to be entitled to an 
extraschedular rating, the evidence of record would have to 
demonstrate such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  The Board will first consider the issue of marked 
interference with employment.  

The veteran testified that his arthritis of the cervical 
spine led to a bus accident that caused him to be terminated 
from his job.  Even assuming, in the absence of any record 
from the veteran's former employer to confirm that the 
veteran's cervical spine disability directly led to his 
termination, that the veteran's account is accurate, such 
termination by itself does not constitute a marked 
interference with employment for the purposes of 38 C.F.R. 
§ 3.321.  Indeed, for the Board to determine that 38 C.F.R. 
§ 3.321 has been satisfied the record would need to establish 
a continued inability to obtain new employment.  

In considering whether the veteran's arthritis of the 
cervical spine prevented the veteran from securing a new job, 
the Board notes that the veteran's testimony on this subject 
at the May 1996 hearing was contradictory.  First the veteran 
stated that whenever a job required a physical, he would 
simply leave and abandon his attempt at securing employment.  
However, later in his testimony the veteran stated that in 
one instance he successfully passed a physical and then quit 
by his own decision when he became uneasy about the 
responsibility involved in transporting passengers safely to 
their destination.  The veteran has not produced evidence to 
show that he continually failed physicals when seeking 
employment.  Instead, by the veteran's own words, he either 
declined to be examined or he was deemed fit to work and then 
voluntarily chose not to maintain his position.  Moreover, 
there is no indication that the veteran would be unsuitable 
for work in a field other than driving buses.  Other evidence 
of record demonstrates that the veteran was able to engage in 
some physical activities, such as compete in a bowling 
tournament, which suggests that he would not be entirely 
limited to purely sedentary work.  Finally, no competent 
medical examiner ever stated that the veteran was unfit for 
employment.  

As noted earlier, the exceptional or unusual disability 
picture required for an award of benefits on an 
extraschedular basis may also be demonstrated with evidence 
of frequent hospitalizations.  Here, the veteran has failed 
to submit evidence of ongoing hospital care.  Indeed, the 
evidence of record reveals that the veteran did not even 
receive physical therapy at a clinic, but rather performed 
his traction program at his home.  

In short, the veteran's disability picture does not merit an 
increase in evaluation pursuant to 38 C.F.R. § 3.321.  The 
Board acknowledges the veteran's complaints of pain and 
limitation of motion, but finds that this has been adequately 
contemplated in the award of the presently assigned 30 
percent schedular evaluation under Diagnostic Code 5010-5290.   
Accordingly, the claim is denied.


ORDER
Entitlement to an extraschedular evaluation for athritis of 
the cervical spine is denied.
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

